— Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated March 24, 1975, which affirmed a determination of the State Division of Human Rights, dated May 10, 1974, which dismissed the complaint upon a finding of no probable cause. Order confirmed and cross application to dismiss the petition granted, without costs. We do not find that either the State Division of Human Rights or the State Human Rights Appeal Board was arbitrary or capricious, or abused its discretion. In addition, there were no unresolved questions of fact which required a hearing. Rabin, Acting P. J., Latham, Cohalan, Margett and Brennan, JJ., concur.